[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                    FILED
                                                        U.S. COURT OF APPEALS
                             _____________                ELEVENTH CIRCUIT
                                                              APR 28, 2006
                             No. 05-15659                  THOMAS K. KAHN
                         Non-Argument Calendar                  CLERK
                            _____________

                   D.C. Docket No. 02-01897-CV-2-P-S

WENDELL CILLIE,


                                                Plaintiff-Appellant,

                                  versus


ALABAMA DEPARTMENT OF YOUTH SERVICES,
WALTER WOOD, in his individual capacity,


                                                Defendants-Appellees.

                              ____________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                              ____________

                             (April 28, 2006)

Before DUBINA, CARNES and HILL, Circuit Judges.

PER CURIAM:
      Appellant-plaintiff Wendell Cillie (Cillie) appeals the district court’s grant

of summary judgment in favor of the appellees-defendants Alabama Department

of Youth Services (DYS), and J. Walter Wood (Wood), and against Cillie’s claims

arising under 42 U.S.C. § 1983, (deemed abandoned after conceded by him), and

against Cillie’s race, gender and retaliation claims brought under Title VII of the

Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e, et seq.

      After carefully reviewing the record on appeal and reading the parties’

briefs, we affirm this appeal for the reasons stated in the thorough and well-

reasoned memorandum opinion of the Honorable R. David Proctor, filed on

August 31, 2005, finding that there are no material factual disputes and that the

defendants were entitled to judgment as a matter of law regarding Cillie’s federal

claims. The judgment by the district court of the same date granting summary

judgment to defendants is

      AFFIRMED.




                                          2